Case 4:19-cv-00185-ALM Document 1 Filed 03/14/19 Page 1 of 10 PageID #: 1



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

 TEXAS GUARANTEED STUDENT                  §
 LOAN CORPORATION d/b/a                    §
 TRELLIS COMPANY,                          §
               Plaintiff,                  §
                                           §
 V.                                        §       NO. 4:19-CV-00185
                                           §
 JABBERCOMM INC.                           §
              Defendant.                   §

   PLAINTIFF TEXAS GUARANTEED STUDENT LOAN CORPORATION’S
                     ORIGINAL COMPLAINT

 TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Texas Guaranteed Student Loan Corporation d/b/a

 Trellis Company (“TGSLC”), and files this Original Complaint seeking relief

 against the Defendant, Jabbercomm Inc. (the “Defendant”) and would show the

 Court as follows:

                                      PARTIES

        1.     TGSLC is a non-profit corporation and has the power to prosecute

 this suit. See TEX. EDUC. CODE § 57.011; TEX. BUS. ORG. CODE § 2.101(1).

        2.     The Defendant is a corporation that may be served with process

 through its registered agent, Sharon K. Morris, at 1111 Jupiter Road, Suite 106A,

 Plano, Texas 75074 or 3125 Point East, Mesquite, Texas 75150.

                                  JURISDICTION

        3.     This Court has jurisdiction to hear this Complaint pursuant to 28

 U.S.C. § 1331, as a civil action arising under 20 U.S.C. § 1095a(a)(6).
Case 4:19-cv-00185-ALM Document 1 Filed 03/14/19 Page 2 of 10 PageID #: 2



                                        VENUE

        4.     Because the Defendant is a resident of Collin County, Texas, venue

 for this action is proper in this District pursuant to 28 U.S.C. §§ 124(a), 1391(c).

                             FACTUAL ALLEGATIONS

        5.     Under Title IV, Part B of the Higher Education Act of 1965,

 Congress enacted a program in which the federal government encouraged the

 making of loans by private lenders to eligible students to finance the students’

 postsecondary education.       See 20 U.S.C. §§ 1071(a), 1085(d).         The federal

 government encourages the making of these loans by having the U.S. Secretary

 of Education (“the Secretary”) pay part of the student’s interest costs and

 guarantee repayment of the loan if the student defaults. Id. § 1078(a), (c). This

 program is presently known as the Federal Family Education Loan Program

 (“the Loan Program”).

        6.     To assist the Secretary in implementing and operating the Loan

 Program, Congress provides that the Secretary may enter into agreements with

 guaranty agencies.     See, 20 U.S.C. § 1085(j).    A guaranty agency guarantees

 payment of a loan made by an eligible lender and pays the holder of the loan if

 the student defaults. The Secretary then reimburses the guaranty agency for all

 or part of these payments under a reinsurance agreement with the agency. Id. §

 1078(c). Guaranty agencies also receive funds to administer the program on

 behalf of the Secretary, including collecting defaulted student loans upon which

 the guaranty agency has paid the holder and received reimbursement from the

 Secretary. Id. § 1078(c)(2); 34 C.F.R. § 682.410(b). When a guaranty agency

 collects money on a defaulted student loan, it sends the majority to the Secretary




                                          -2-
Case 4:19-cv-00185-ALM Document 1 Filed 03/14/19 Page 3 of 10 PageID #: 3



 and retains a portion of the money to defray its costs of collection. 20 U.S.C. §

 1078(2)(D).

        7.     To assist the Secretary and guaranty agencies in collecting

 defaulted student loans, in 1991 the U.S. Congress gave these entities the

 authority to administratively issue orders to defaulted borrowers’ employers

 requiring the withholding of up to fifteen percent of the disposable pay of these

 borrowers. See 20 U.S.C. § 1095a. This section explicitly preempts state laws and

 sets out procedures for providing students with due process, including prior

 notice of the agency’s intent to withhold, a hearing if requested, and the issuance

 of a withholding order.       20 U.S.C. § 1095a(a), (b); see also 34 C.F.R. §

 682.410(b)(10).   This section also provides that guaranty agencies may sue

 employers who do not deduct and pay over wages to the agency as directed in

 the withholding order.       20 U.S.C. § 1095a(a)(6); see also 34 C.F.R. §

 682.410(b)(10)(i)(F).

        8.     TGSLC is a guaranty agency and has entered into a reinsurance

 agreement with the Secretary in accordance with 20 U.S.C. § 1078(c). Pursuant to

 its authority under this agreement and former section 57.41(a) of the Texas

 Education Code, TGSLC guaranteed certain student loan promissory note(s) for

 Britanni L. Smith (“Borrower”). Pursuant to its guarantees, TGSLC paid the note

 holder(s) and received an assignment of the note(s).        TGSLC also received

 reinsurance from the Secretary and undertook collection of the notes.

        9.     Borrower is employed by Defendant and earns at least the

 minimum wage ($7.25) per hour and works at least 40 hours per week.




                                        -3-
Case 4:19-cv-00185-ALM Document 1 Filed 03/14/19 Page 4 of 10 PageID #: 4



       10.    As part of its collection efforts, TGSLC instituted proceedings to

 withhold a portion of the Borrower’s wages from the Defendant. TGSLC

 performed all conditions necessary to issue a wage withholding order.

       11.    TGSLC issued a wage withholding order on August 16, 2018. A

 true and correct copy of that order is attached as Exhibit “A.”

       12.    TGSLC sent Defendant a notice on November 28, 2018 requesting

 compliance with the original order, along with a copy of the original order.

 Attached as Exhibit “B” is a true and correct copy of that subsequent notice.

       13.    Also on November 28, 2018, an employee of TGSLC spoke with

 Rick with Defendant and Rick stated that Defendant was not going to implement

 the wage withholding order and said not to call anymore.

       14.    TGSLC sent Defendant an additional notice on January 22, 2019

 requesting compliance with the original order. Attached as Exhibit “C” is a true

 and correct copy of that additional notice and the signed receipt.

       15.    On February 14, 2019 TGSLC’s outside counsel sent a letter to

 Defendant and on February 26, 2019, March 6, 2019 and March 12, 2019 TGSLC

 received withholding payments of $91.00, 91.20 and 91.20, respectively.

       16.    Defendant has failed and refused to fully comply with the

 withholding order and has not withheld the appropriate portion of the wages of

 the Borrower, its employee.

                        VIOLATION OF 20 U.S.C. § 1095a

       17.    Based upon the foregoing allegations, Defendant is in violation of

 20 U.S.C. § 1095a by refusing and failing to withhold the appropriate portion of

 the wages of the Borrower, its employee. This provision of federal law allows

 guaranty agencies, such as TGSLC, to administratively garnish fifteen percent of


                                        -4-
Case 4:19-cv-00185-ALM Document 1 Filed 03/14/19 Page 5 of 10 PageID #: 5



 the disposable pay of defaulted student loan borrowers by issuing a wage

 withholding order to the borrower’s employer.

        18.     Because Defendant has refused to fully comply with the order sent

 to it by TGSLC to withhold a portion of the wages of the Borrower, Defendant is

 liable for any and all amounts it failed to withhold following receipt of the order

 in this case. 20 U.S.C. § 1095a(a)(6). This amount would be either fifteen percent

 of the Borrower’s disposable pay or such lesser amount as is dictated by 15

 U.S.C. § 1673, from the date of Defendant’s receipt of the withholding order to

 the date the Borrower ceases to be employed by Defendant or the date this Court

 enters judgment, less any payments already remitted.

        19.     Plaintiff is also entitled to its attorneys’ fees and court costs as a

 result of hiring the undersigned counsel to prosecute this suit. 20 U.S.C. §

 1095a(a)(6).

        20.     Because Defendant was fully aware of the existence of the wage

 withholding order and failed to fully comply with the order, Plaintiff is entitled

 to punitive damages as provided by 20 U.S.C. § 1095a(a)(6).

        WHEREFORE, PREMISES CONSIDERED, TGSLC respectfully requests

 this Court to grant TGSLC:

        a.      Damages from Jabbercomm Inc. for the amount of money it should

 have paid over to TGSLC out of the wages of the Borrower.

        b.      Postjudgment interest on this amount as allowed by law;

        c.      Reasonable attorneys’ fees and costs of court;

        d.      Punitive damages as determined by the Court; and

        e.      Such other and further relief to which TGSLC may show itself

 entitled.


                                          -5-
Case 4:19-cv-00185-ALM Document 1 Filed 03/14/19 Page 6 of 10 PageID #: 6



                                    Respectfully submitted,

                                    RAY & WOOD


                                    By:
                                           Doug W. Ray
                                           State Bar No. 16599200
                                    2700 Bee Caves Road, Suite 200
                                    Austin, Texas 78746
                                    (512) 328-8877 (Telephone)
                                    (512) 328-1156 (Fax)
                                    dray@raywoodlaw.com
                                    ATTORNEYS FOR PLANTIFF TEXAS
                                    GUARANTEED STUDENT LOAN
                                    CORPORATION d/b/a TRELLIS
                                    COMPANY




                                  -6-
     4 TRELLIS~
   Case 4:19-cv-00185-ALM Document
..,,,,,,,~   C   O   M   P   A    N
                                      1 Round
                              PO Box 83100


                                      'r
                                           Filed
                                               Rocle,03/14/19
                                                      T exas 781583-3100 Page      7 ofI 10
                                                                         I 800-252-97.,3      PageID
                                                                                         512,219.5700     #: 7
                                                                                                      I www.1r0Klscompany.o,g




IN RE                                                                              §
STUDENT LOAN DEBT OF                                                               §
BRITTANI L SMITH, DEBTOR                                                           §



EMPLOYER:
JABBERCOMM INC PAYROLL
1111 JUPITER RD STE 106A
PLANO, TX 75074-8406




                                 ORDER OF WITHHOLDING FROM EARNINGS

Pursuant to authority granted the Texas Guaranteed Student Loan Corporation/Trellis Company
(Trellis) by federal law (Public Law 102-164; as amended by Public law 109-171; 20 U.S.C. §109Sa et
seq.) as the current holder of the debt identified below, YOU, the employer of the debtor named
below, ARE HEREBY ORDERED AND DIRECTED to withhold income from the debtor's disposable
pay from this employment for payment of defaulted student loan(s), as follows:
Debtor:       BRITTANI L SMITH
Address: 13920 COUNTY ROAD 4041                                 Case Number:                       7300
             SCURRY, TX 75158-4379                                     SSN# :           -9948
                                                                Total Amount $6,674.65
                                                               Currently Due:
Amount to Withhold;
Employer SHALL DEDUCT AND PAY TO TRELUS from the debtor's wages fifteen percent (15%) of
the debtor's disposable pay for each pay period , or the amount permitted by 15 U.S.C. 1673, unless
the debtor provides Trellis with written consent to deduct a greater amount. This amount SHALL be
deducte d until the amount set forth above as the "Total Amount Currently Due", plus all further
accrued interest, is fully paid.

Jjme tor Withholding:
Employer is DIRECTED to be gin withholding from the debtor's disposable pay beginning with the
first pay period that occurs after the issuance of this Withholding Order.

Method of Payment;
Employer is DIRECTED TO PAY a ll a mounts withheld on each regular pay day, no less frequently
than once each month, to:
                                    Trellis Company
                                    P.O. Box 659601
                                    San Antonio, TX 78265- 9601

All payments MUST identify the debtor and the debtor's case number or Social Security number.

Section 488A of the Higher Education Act provides that an employer who fail s to comply with a
garnishment order issued under this law will be liable for any amounts that are not so withheld
following its receipt, in addition to costs of suit as a result of legal action authorized under the law.

THIS ORDER OF WITHHOLDING IS ISSUED BY TRELUS ON August 16, 2018.
Trellis Company
Email: wagewith@trelliscompany.org




                                                      EXHIBIT A
  Case 4:19-cv-00185-ALM Document 1 Filed 03/14/19 Page 8 of 10 PageID #: 8

                                              PO 80. 83100 Round Rode. Te.as 18683·3100 I 800·252·9743 I 512.219-5700 I W'WW.[reilisoompan, .org




November 28, 2018




JABBERCOMM INC PAYROLL
AT'IN: PAYROLL
1111 JUPITER RD STE 106A
PLANO, TX 7 5 07 4 - 8406




RE:     BRITTANI SMITH, DEBTOR
        TREWS ACCOUNT #                           7300
        CURRENT BALANCE: $6,690.09

Dear Employer:

On 08/16/2018, the Texas Guaranteed Student Loan Corporation/Trellis Company (Trellis) issued an ORDER
OF WITHHOLDING FROM EARNINGS (Order) for BRITTAN I SMITH, Debtor, (SSN                 -9948) requ iring the
employer t o withhold a percentage of the debtor's wages for payment of defaulted stud ent loan(s). Our
records indicate this company employs this debtor. For your reference, a second copy of that Order is
enclosed with this Second Notice .

Trellis' records reflect that, as of the date of this second notice, we have not received the wage garnishment
payments that the Order requires the employer to make.

Under federal law, Trellis is required to sue any employer who fails to garnish wages after receipt of an Order.
If Trellis is forced to file suit, it is entitled to seek not just the amount an employer fails to garnish, but also
attorney's fees, costs and punitive damages. Unless Trellis receives your garnishment payment within thirty
(30) days after the issuance of this second notice, Trellis must review this matter for further legal action.

If the debtor referenced in the Order no longer works for the employer, you must notify Trellis to preclude
liability for failure to comply with the Order. A second Employer Acknowledgement of Wage Withholding
Obligation is enclosed with this Second Notice. You must complete the appropriate spaces on the form and
return it to Trellis so that the Order may be released.

If you have not sent in a wage garnishment payment for this debtor because the debtor's next pay period
following the issuance of the Order has not yet occurred, you must fill out the pay period information on the
Employer Acknowledgement and return it to Trellis.

If you have already made the wage garnishment payment(s) for this debtor, please call Trellis at the number
listed below to confi rm that the payment was received.

Your cooperation is esse ntial to the success of this program.

If you have any questions regarding thi s second not ice or the wage garnishment process, please contact the
Administrative Wage Garnishment Team at (800) 252-9743, ext. 4125 or (512) 219-5700, ext. 41 25.

This second notice is issued on 11/28/2018.

Regards,
Trellis Company
Email: wagewith@trelliscompany.org

CERTIFIED MAIL #      70180680000141334840


                                                EXHIBIT B
  Case 4:19-cv-00185-ALM Document 1 Filed 03/14/19 Page 9 of 10 PageID #: 9


~j T~F,L~!~·
January 22, 20 19



                                                              CERTIFIED MAIL #       7017 2620 0000
546 6 54 23
Sharon K Morris
Registered Agent
JABBERCQMM I NC PAYROLL
1111 JUPITER RD STE l 06A
PLANO, TX 7 5 07 4-84 06




RE:    Tre llis Co m pa ny Order of Withholding from Earnin gs issued 08/ 15/20 18; BRITTAN! SMITH

Dear Sharon K Morris:

On 08/15/201 8, the Trelli s Company (Trellis) issued an ORDER OF WITHHOLDING FROM
EARNINGS (Order) to your co mpany rega rdi ng the defaulted student loan debt of BRITTANI SMITH .
The Order req uires you r company to remit to Trellis fifteen percent ( 15%) of BRITTAN! SMITH 's
disposa ble income for payment of his/ her debt. To date, you r company has fail ed to comply w ith
the Order. This letter is to notify you that your co ntinued non-compliance wi ll result in Trellis
retaining outside counsel to file suit agai nst your compa ny. Pursuant to fede ral regulation 34 C. F.R.
682.410(b)(9)(i)(P), Trellis must sue employe rs w ho have fa iled to co mply with such orders.
Enclosed is a copy of th e Order for your reference.

Trellis issued t his Order pursuant to 20 U.S.C. § 1095a . Under thi s statute yo ur company is requ ired
to remit to Trellis fiftee n percent ( 15%) of BRITfANI SMITH 's disposable income, or a lesser
amount if required by 15 U.S.C. §1673. To date, despite repeat ed notices, your com pany has
refused to foll ow the law. It is Trellis' desire to avoid taking lega l action and prefers to settle this
matter. Howeve r, if that is not poss ible, Trell is w ill authorize our attorneys to file suit to recover all
amounts your company failed to withhold, plus attorney's fees and co urt costs.

In order to avoid these co nsequences, you must contact Trellis' Administrative Wa ge Garnishment
(AWG) supervisor withi n t he next fifteen ( 15) days at (5 12) 219-47 36, or
wagewith @trelliscompa ny.orq and make suitable arrangements to settle this matter. Trellis' office
hou rs are Monday through Friday, 8:00 a.m. to 5:00 p.m ., Central ti me.

If you fail to make arrangements to sett le t his matter, then under appli ca ble federal reg ul ati ons
Trelli s w ill have no choice but to proceed w ith litigati on.

Si ncerely,


Greg Dickenson , Legal an d Compliance
Trelli s Compa ny

Enclosu re

cc: Dav id Vargas




                                             EXHIBIT C
                       Case 4:19-cv-00185-ALM Document 1 Filed 03/14/19 Page 10 of 10 PageID #: 10


    .~                           book Of . . maDp\ece,



     7017"262000005466 5423                           , :'.,
                                                      ·~t·
           7300                                        ,    "

     .JABBERCOMM INC PAYROLL                                    ReceiVED
     Atln:PayrolVGarnlStlmenls
     1111 JUPITER RD STE l06A                                   JAN 2.8 2019
     PLANO, TX 75074-8406
                                                                 AWG
-
i::MiOit ....       ;;];;;;;;~om.;;;;; oo:::: : =jlg·~ori~~~
     - 9590 9402 4488 B2487268 12
                                 ...
~ 2. . ~ Ntm..fflMsfw.tomMl'\'fc:llIlbelJ
                                                        '

                                                                 ~~:..DIhy~ o.IYery

                                                     -....
    7D17
    PS
                ~b2D      DDDD 54bb 5423
         foIm .381.1 '.July 2016 P,SN 753C).(1:2.:ooo:i053
                                                                  .... _-.....,

                                                                                     ---




                                                                               EXHIBIT C
